Citation Nr: 1121584	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-30 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability to include cervical spine degenerative disc and joint disease and paresthesias. 

2.  Entitlement to service connection for a thoracolumbar spine disability to include lumbago and thoracic osteoarthritis.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought.  

With respect to the claimed thoracolumbar spine disability, previously in a May 1986 rating decision the RO denied service connection for a low back disorder identified as low back pain.  Although in the November 2007 rating decision, the RO declined to reopen the Veteran's claim essentially on the basis that new and material evidence had not been received to reopen, the current claim involves a claim of service connection for a different disability, a thoracolumbar spine disability to include lumbago and thoracic osteoarthritis.  This claimed disability includes disability of the thoracic segment of the spine, which necessarily involves a different diagnosis than would apply in the previous claim of 1986, which only involved the low back (lumbar spine).  Therefore, the current claim for a thoracolumbar spine disability can be adjudicated on the merits.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, rather, the two claims must be considered independently). 

The Veteran's thoracolumbar spine disability service connection claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's cervical spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated during service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters provided in June 2007 and November 2007.  These documents provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection.  The RO has provided adequate notice of how effective dates are assigned.  The claims were subsequently readjudicated most recently in a June 2009 statement of the case.  To the extent the appellant did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, records of medical treatment received privately and from VA, and the report of a VA examination addressing the material elements of the claim.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA appropriately examined the medical history of the Veteran's claimed disability for compensation purposes addressing the claimed disorder.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge (VLJ), which he declined.

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Merits of the Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, will be presumed, on a rebuttable basis, if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Service treatment records show that the Veteran was seen in May 1984 after a motorcycle accident for complaints in part of recent memory deficit, and neck and hand pain.  The assessment was mild concussion and abrasions/contusions.  An associated report of X-ray examination of the cervical spine contains an impression of negative cervical spine.  Service treatment records show no other complaints or findings of any cervical spine problems in service.  

The report of medical history at a June 1985 examination prior to discharge shows that the Veteran did not report having any problems involving the cervical spine, except that he reported a history of a motorcycle accident in May 1984 in which he had sustained a strain of the back of the neck, with no permanent disabilities/sequela.  On physical examination at that time the spine and other musculature was evaluated as normal.

VA and private treatment records on file are dated from 2006 to October 2008.  VA X-ray examination in August 2006 concluded with an impression of degenerative changes of the C5/C6 disc; and straightening of cervical lordosis may be due to positioning or muscular spasm.  Private treatment records in September 2006 show that the Veteran was seen for complaints of pain in the neck.  He denied having any neck injury.  The impression was left neck/shoulder pain, possible degenerative joint disease.  At that time X-ray examination of the cervical spine concluded with an impression of cervical spondylosis at C5-6.   

During a visit in May 2007 the Veteran reported symptoms of pain including of the back of the neck, and reported that this was possibly due to a motorcycle accident in 1982.  The impression at that time was (1) cervical spondylosis-possible herniated nucleus pulposus and (2) radiculopathy right upper extremity.

During an October 2007 VA examination the Veteran reported a history of neck pain in the right lower neck and into the trapezius, with onset one-half year to two years before.  X-ray examination showed findings of loss of normal cervical lordosis which may be related to muscle spasm, degenerative changes, and mild right apical pleural thickening.  After examination the diagnosis was cervical degenerative disk C5-6 and joint disease C4-6 with subjective paresthesias; not consistent with C5-6 nerve roots; osteoarthritis (degenerative joint disease) consistent with natural aging.  

The examiner noted that service treatment records showed a motor vehicle accident in 1985 without significant injury, and a motorcycle accident in 1984 with slight neck discomfort and no further complaints.  The examiner noted that at discharge the Veteran reported those incidents without ongoing problems or chronic complaints of the back.  The examiner opined that after service the Veteran had worked in construction, roofing, and flooring, and that given his brief period of time in service and long civilian work history, it was not likely (less likely than not) that the Veteran's spine conditions were caused by or related to service.

On review of the foregoing evidence, the preponderance of the evidence is against a finding that the Veteran's claimed cervical spine disability, diagnosed to include cervical spine degenerative disc and joint disease and paresthesias, is etiologically related to service.  The first medical evidence after service of a cervical spine disorder is shown in private treatment records in August 2006 when the impression was degenerative changes of the C5/C6 disc, and straightening of cervical lordosis.  

Although service treatment records show complaints in May 1984, X-rays at that time were negative and no further cervical spine problems are shown in service.  There is also no medical evidence of any arthritis within one year of separation from service so as to warrant service connection on the basis of presumption.  See 38 C.F.R. §§ 3.307, 3.309.  The first medical evidence after service showing treatment for cervical spine complaints was in 2006.  

During recent VA examination the Veteran himself reported that his cervical spine symptoms began at most only two years prior to the October 2007 examination.  The Veteran has submitted lay statements to the effect that associated pain has worsened over the years, but these statements do not provide support for a finding of a continuity of symptoms since service.  

Given the foregoing, the Veteran is not entitled to service connection for a cervical spine disability, either on a presumptive basis or on the basis of there being a continuity of symptomatology since service.  Furthermore, as discussed above, the only medical opinion on the question is against a finding of a link between service and the Veteran's cervical spine disorder.   

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no probative evidence establishing a medical nexus between military service and the Veteran's cervical spine disability.  Rather, the evidence of record weighs against such finding.  Thus, service connection is not warranted for a cervical spine disability. 

In determining that service connection is not warranted for a cervical spine disability, the Board has considered the Veteran's assertions that this is related to his service.  However, to the extent that the Veteran ascribes his current cervical spine disorder to service, his opinion is not as probative as the one offered by the VA examiner in light of the examiner's training and the reasoning offered by the VA examiner in support of his impressions.  Thus, although the Veteran asserts that his cervical spine disorder is related to injury in service, his statements are outweighed by the medical nexus opinion offered by the VA medical professional, who based his opinion on his specialized training, a review of the Veteran's medical records, the results of objective testing, and the Veteran's lay report of the onset of his disability.

In sum, the weight of the credible evidence shows that the Veteran's cervical spine disability was first manifested many years after service and is not related to service or any incident therein.  As the preponderance of the evidence is against the Veteran's claim for service connection for cervical spine disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied. 


REMAND

The Veteran claims entitlement to service connection for a thoracolumbar spine disability to include lumbago and thoracic osteoarthritis.  A remand of the appeal regarding this issue is necessary for the following reasons.  

Service treatment records show that during service the Veteran was seen in June 1981 for complaints in part of low back pain.  At that time the assessment was functional low back pain.  Subsequently the report of medical history at a June 1985 examination prior to discharge shows that the Veteran reported at that time that he had recurrent back pain.  

Private treatment records after service show that in September 2006 the Veteran was seen for complaints of low back pain with muscle spasms, and reported in part that he had hurt his back in 1982 in service.  The provider concluded with an impression that the Veteran had low back pain due to a lumbar strain.  

During an October 2007 VA examination the Veteran was diagnosed with having lumbago and thoracic osteoarthritis.  The examiner opined that it was not likely that the Veteran's thoracolumbar spine condition was caused by or related to service.  The examiner's basis for that opinion was in part the examiner's determination that the Veteran did not report any ongoing problems or chronic complaints regarding his back at his service discharge examination.  The examiner's opinion, however, is based on an inaccurate factual basis, rendering the examination report inadequate for rating purposes because as noted above, the Veteran's June 1985 examination prior to discharge, the report of medical history shows that he reported he had recurrent back pain.  As such, given the Veteran's contentions and the state of the record, the Board finds that another VA examination is necessary to determine whether the Veteran has a thoracolumbar spine disability that was caused or aggravated by military service.

On remand, the RO should make sure that all pertinent, outstanding records are associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Associate pertinent, outstanding records of pertinent VA or private medical treatment with the record.

2.  Advise the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of his back problems since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of the above, the RO should schedule the Veteran for an appropriate examination to determine the nature and etiology of any thoracolumbar spine disorder.  The RO must make the claims file available to the examiner, who should review the claims folder in conjunction with the examination.  All studies deemed appropriate in the medical opinion of the examiner should be performed and all findings should be set forth in detail. 

For any chronic thoracolumbar spine disorder found to be present, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition (i) is related to or had its onset during service; or (ii) in the case of arthritis, became manifest to a degree of 10 percent within one year from date of termination of service.
In offering opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of a continuity of pertinent symptoms since service.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


